Judgment affirmed, with one bill of costs. Held, (1) That the finding of the trial court that the delay was occasioned by the fault of both the owner and contractor is sustained in the proof and destroys all force of the stipulated damage clause in the contract. (Mosler Safe Co. v. Maiden Lane S. D. Co., 199 N. Y. 479.) (2) That inasmuch as the total claims allowed, with interest, do not equal the amount unpaid on the contract and for extras, the allowance of interest presents no error. All concurred.